ORDER

PER CURIAM.
Troy L. Bell (Husband) appeals and Robin Bell (Wife) cross-appeals from a trial court judgment entered in a dissolution action. Husband alleges trial court error in the valuation of certain marital property and in the amount of monthly income imputed to him. Wife alleges trial court error in certain child custody provisions and in the denial of maintenance. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).